Citation Nr: 0714766	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability (other than PTSD), claimed as bipolar disorder and 
depression.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 20 
percent for posttraumatic deformity involving the base of the 
thumb and triquetrum with degenerative changes, prior to 
October 1, 2005.

6.  Entitlement to an initial (staged) evaluation in excess 
of 10 percent for posttraumatic deformity involving the base 
of the thumb and triquetrum with degenerative changes, from 
October 1, 2005.

7.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of dislocation of the right shoulder, 
prior to October 1, 2005.

8.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of dislocation of the right shoulder, 
from October 1, 2005.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1973 to November 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The rating decision dated in May 2004 (in pertinent part) 
denied service connection for PTSD, granted service 
connection for the right thumb disability with an initial 
evaluation of 20 percent, effective from October 23, 2003, 
and increased the evaluation for the right shoulder 
disability to 30 percent, effective October 23, 2003.  The 
rating decision dated in March 2005 (in pertinent part) 
denied service connection for diabetes, a cervical spine 
disability, and psychiatric disability other than PTSD, 
claimed as bipolar disorder and depression.

A June 2005 rating decision reduced the rating assigned for 
the right thumb and right shoulder disabilities, initially 
proposed in a March 2005 rating action, to ratings of 10 
percent, effective September 1, 2005.  A September 2005 
rating decision determined that the 10 percent ratings should 
be effective Oct 1, 2005.

Statements on appeal have been construed by the RO as an 
appeal for restoration of a 30 percent rating for the 
service-connected right shoulder disability from October 1, 
2005.  The Board finds that this issue is subsumed in, and 
part and parcel of, the appeal for entitlement to an 
evaluation in excess of 10 percent (to include a 30 percent 
rating) for the right shoulder disability from October 1, 
2005.

The issues of entitlement to service connection for a 
psychiatric disability other than PTSD, claimed as bipolar 
disorder and depression, entitlement to service connection 
for PTSD, entitlement to an initial (staged) evaluation in 
excess of 10 percent for right thumb disability from October 
1, 2005, entitlement to a rating in excess of 30 percent for 
dislocation of the right shoulder prior to October 1, 2005, 
and entitlement to a rating in excess of 10 percent for 
dislocation of the right shoulder from October 1, 2005, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not reveal that the 
veteran has a cervical spine disability related to service or 
to service-connected disability.

2.  Competent medical evidence of record demonstrates that 
diabetes mellitus was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence to be etiologically related to active service.

3.  Prior to October 1, 2005, the veteran was in receipt of 
the maximum schedular rating assignable for the right thumb 
disability, and there has been no demonstration by competent 
clinical evidence of a symptomatic surgical scar or an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, or aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

3.  The criteria for an initial evaluation in excess of 20 
percent for posttraumatic deformity involving the base of the 
thumb and triquetrum with degenerative changes, prior to 
October 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 
Diagnostic Code 5288 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2004 and October 2004 the 
veteran was informed of the evidence and information 
necessary to substantiate her claims, the information 
required of her to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letters 
informed the veteran that she should submit any medical 
evidence pertinent to her claims.  VCAA notice was provided 
prior to the initial adjudications.  

As the service connection and increased rating claims 
adjudicated herein are denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).



Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  As there is no evidence, however, that she suffered 
a disease or event in service related to diabetes, an 
examination for a medical opinion regarding a possible 
relationship between diabetes and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis 
and diabetes mellitus, will be presumed if they become 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

I.  Cervical spine

The veteran asserts that she has a cervical spine disability 
secondary to her service-connected right shoulder disability.  

The service medical records reveal no complaints or diagnoses 
related to a cervical spine or neck disability, and the 
veteran's spine was evaluated as normal on her October 1974 
service separation examination.

A June 1980 VA record noted cervical spine syndrome.

At a December 2004 VA examination, the veteran stated that 
she believed her neck condition was secondary to her service-
connected right shoulder disability, primarily because of the 
anatomical location of the neck and shoulder.  Following 
examination of the veteran, the examiner reported a diagnosis 
of degenerative disc disease of the cervical spine with 
herniated nucleus pulpous C5-C6 and C6-C7.  The examiner 
stated that it was not likely that the veteran's cervical 
spine disability was related to her service-connected right 
shoulder calcific tendonitis and acromioclavicular joint 
degenerative joint disease of the right shoulder.

The Board notes that no health professional has suggested 
that the veteran has a cervical spine disorder related to 
service or to service-connected disability.  In fact, the 
December 2004 VA examiner specifically stated that no such 
relationship existed, and there is no contrary opinion of 
record.

The Board does not doubt the sincerity of the veteran's 
opinions regarding the cervical spine issue, and the Board 
has reviewed her statements made in support of the claim.  
However, as a layperson, she is not deemed competent to opine 
on a matter that requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In short, the record does not reflect the presence of a 
current, chronic cervical spine disability related to service 
or to service-connected disability.  As the preponderance of 
the evidence is against the claim, the appeal is denied.

II.  Diabetes mellitus.

Service medical records reveal no complaints or diagnoses 
related to diabetes.  The veteran's endocrine system was 
evaluated as normal on the October 1974 service separation 
examination, and urinalysis was negative for albumin and 
sugar.

VA medical records indicate that diabetes was first diagnosed 
in October 2003.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
diabetes mellitus and service.  Upon review of the medical 
record, however, the Board finds that there is no competent 
medical evidence to establish a nexus between diabetes, 
manifest years after service, with disease or injury during 
service.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of diabetes 
mellitus years after service is too remote from service to be 
reasonably related to service.  

The Board does not doubt the sincerity of the veteran's 
opinions regarding the diabetes issue, and the Board has 
reviewed her statements made in support of the claim.  
However, as a layperson, she is not deemed competent to opine 
on a matter that requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As the preponderance of the evidence is against 
the claim, the appeal is denied.

III.  Right thumb evaluation

The May 2004 rating decision on appeal granted service 
connection for right thumb disability and assigned an initial 
rating of 20 percent, effective from October 23, 2003.  A 
June 2005 rating decision reduced the rating assigned for the 
right thumb disability, initially proposed in a March 2005 
rating action, to a rating of 10 percent, effective September 
1, 2005 (a September 2005 rating decision determined that the 
10 percent rating should be effective Oct 1, 2005).

While the issue concerning the right thumb has been treated 
by the RO as a rating reduction case, the Board notes that 
following receipt of the May 2004 rating decision, the 
veteran submitted correspondence received in September 2004.  
The Board construes the September 2004 correspondence as a 
notice of disagreement to the initial evaluation assigned for 
the right thumb disability, and, as such, will review the 
right thumb disability on appeal as entitlement to an initial 
evaluation in excess of 20 percent for right thumb disability 
prior to October 1, 2005, and, entitlement to an initial 
(staged) evaluation in excess of 10 percent for right thumb 
disability from October 1, 2005.  The Board observes that as 
for this issue, treating it as a reduction rating claim or as 
a Fenderson case has the same practical effect.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

For the minor and major extremities, Diagnostic Code 5228 
provides that limitation of motion of the thumb with a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a zero percent evaluation; limitation of motion of 
the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 10 percent 
evaluation; and limitation of motion of the thumb with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers, 
warrants a 20 percent evaluation, the maximum schedular 
evaluation assignable under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.

At a January 2004 VA examination it was noted that the 
veteran had undergone a right thumb carpal metacarpal 
suspension arthroplasty in October 2002.  Physical 
examination revealed that the veteran had little or no motion 
of the first MCP joint, the area of the arthroplasty.

An October 2004 VA medical record reveals that the veteran 
requested treatment for right thumb pain.  The veteran had an 
open area at the end of an old incision line that had some 
drainage.  

Another VA medical record dated in October 2004 noted that 
the veteran had a 2-3 millimeter wire protruding from the 
mediodorsal aspect of the thumb.  There was some swelling 
near the wire and the thumb was very tender to palpation.  
The area was treated with solution and covered.  It was 
decided to leave the pin out and see how her right thumb 
function would be.

A VA examination conducted in November 2004 showed that the 
veteran was capable of touching the tip of the thumb to the 
tip of digits 2, 3, 4, and 5, as well as touching it on the 
proximal transverse crease of the palm.  The veteran reported 
that she still had significant right thumb pain, and noted 
that, as she was right handed, she tried to avoid specific 
activities that would aggravate right thumb discomfort.

A December 2004 VA treatment record noted that the veteran 
had a lot of first CMC joint crepitus and pain and MCP joint 
pain as well.  It was noted that a thumb splint would be 
started.  A March 2005 VA record noted that the veteran had a 
lot of grinding pain and discomfort in her right thumb.  It 
was noted that she took anti-inflammatory medication with no 
significant improvement.  The veteran was referred for a 
possible carpal metacarpal arthroplasty.

A July 2005 VA record noted that the veteran complained of 
right thumb pain and discomfort.  The impression was failed 
right carpometacarpal joint arthroplasty.  An August 2005 VA 
record noted continued right thumb pain and instability.  
Possible revision arthroplasty was discussed.

The Board notes that prior to October 1, 2005, the veteran 
has been assigned a 20 percent rating for her right thumb 
disability, the maximum available under Diagnostic Code 5228, 
and the Board can find no other applicable diagnostic code.

In this regard, the Board also notes that on VA examination 
in November 2004, it was indicated that surgical scarring was 
soft, flat, nontender and nonadherent.  There was no loss of 
underlying tissue.  There was no evidence of hypertrophy, 
keloid, or skin breakdown.  Hence, a separate compensable 
evaluation is not warranted for surgical scarring under 38 
C.F.R. § 4.118, Diagnostic Codes 7801- 7805 (2006).

As such, the Board finds that the medical evidence in this 
case does not support the assignment of an initial rating in 
excess of 20 percent for right thumb disability prior to 
October 1, 2005.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The evidence does 
not reflect that, for the period prior to October 1, 2005, 
the right thumb disability required frequent hospitalization, 
or that manifestations of the disability exceed those 
contemplated by the schedular criteria.  There is no 
suggestion in the record that the right thumb disability has 
resulted in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for diabetes mellitus is denied.

An initial evaluation in excess of 20 percent for 
posttraumatic deformity involving the base of the thumb and 
triquetrum with degenerative changes, prior to October 1, 
2005, is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

The May 2004 rating decision on appeal increased the rating 
for the veteran's service-connected right shoulder disability 
from 20 percent to 30 percent, effective October 23, 2003.  
The Board finds that a September 2004 statement may be 
construed as a timely notice of disagreement with the 
assigned 30 percent rating.  However, a statement of the case 
has not been issued as to the claim for an evaluation in 
excess of 30 percent for a right shoulder disability, prior 
to October 1, 2005.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

A June 2005 rating decision reduced the rating assigned for 
the right shoulder disability, initially proposed in a March 
2005 rating action, to a rating of 10 percent, effective 
September 1, 2005 (a September 2005 rating decision 
determined that the 10 percent ratings should be effective 
October 1, 2005).

In both private (a November 2003 psychiatric evaluation 
intake) and VA medical records (August 1991 mental health 
treatment record), the veteran has indicated that she had 
been hospitalized for psychiatric treatment at a hospital in 
Redding, California, after which she received one year of 
therapy at a mental health facility, also in Redding, 
California (apparently sometime in the 1980s).  As such 
records are relevant to the issues of service connection for 
a psychiatric disorder, to include PTSD, they should be 
obtained and associated with the claims file to ensure a 
complete record for appellate review.

As for the issue of entitlement to an initial (staged) 
evaluation in excess of 10 percent for right thumb disability 
from October 1, 2005, and entitlement to a rating in excess 
of 10 percent for right shoulder disability from October 1, 
2005, the Board notes that there is no evidence of record 
(pertaining to either disability) for this time period.  As 
such, the Board finds that the veteran should be afforded a 
VA examination to determine the current severity of the 
veteran's right thumb and right shoulder disabilities.

Accordingly, the case is hereby REMANDED for the following:

1.  Contact the veteran and request that 
she provide the name and address of the 
Redding, California, hospital where she 
was admitted for psychiatric care in the 
1980s.  The veteran should also be asked 
to provide the name, address, and dates 
of the one year course of psychiatric 
therapy undertaken, also occurring in 
Redding, California.  Any authorization 
necessary to obtain such records should 
be requested from the veteran.  Any 
unsuccessful attempt to obtain any 
identified records should be documented 
in the claims folder.  The AOJ should 
review all additional records received, 
and if they suggest further development 
(for example, a VA examination), arrange 
for such development.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of her service-
connected right thumb and right shoulder 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examinations.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
a psychiatric disorder, claimed as 
bipolar disorder and depression, 
entitlement to service connection for 
PTSD, entitlement to an initial (staged) 
evaluation in excess of 10 percent for 
right thumb disability from October 1, 
2005, and entitlement to a rating in 
excess of 10 percent for right shoulder 
disability from October 1, 2005.  If any 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

4.  Issue a statement of the case (SOC) 
as to the issue of entitlement to an 
evaluation in excess of 30 percent for 
postoperative residuals of right shoulder 
dislocation, prior to October 1, 2005.  
The SOC must reflect the September 2004 
appeal of the May 2004 rating decision 
which assigned a 30 percent evaluation 
for the right shoulder disability, prior 
to October 1, 2005.  The veteran and his 
representative should be afforded the 
appropriate period of time to respond.  
The veteran and his representative should 
also be advised that a timely substantive 
appeal must be received in order to 
warrant appellate consideration of the 
issue by the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


